UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LORCEN BURROUGHS,

                                 Plaintiff,
         -v-                                      9:18-CV-679
                                                  (DNH/ATB)


WOODS, Sergeant, Clinton Correctional Facility;
SHATTUCK, Corrections Sergeant, Upstate
Correctional Facility; JANE DOE #3, Nurse,
Upstate Correctional Facility; JOHN DOE #4,
NYS Police Investigator; JOHN/JANE DOE #5,
Corrections Officer, Emergency Response
Younger Officer; JOHN DOE #6, Corrections
Officer, Emergency Response Older Officer; and
JOHN DOE #7, Investigator, Office of Special
Investigations,


                                 Defendants.

--------------------------------

APPEARANCES:

LORCEN BURROUGHS
Plaintiff pro se
811 Carter Street
Rochester, NY 14621

HON. LETITIA JAMES                                KONSTANDINOS D. LERIS, ESQ.
Attorney General for the State of New York        Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge
                                    DECISION and ORDER

          Pro se plaintiff Lorcen Burroughs brought this civil rights action pursuant to 42

U.S.C. § 1983. On September 3, 2019, the Honorable Andrew T. Baxter, United States

Magistrate Judge, advised by Report-Recommendation that defendants' motion to dismiss

for failure to prosecute and as a discovery sanction be granted, and that plaintiff’s

Complaint be dismissed in its entirety. No objections to the Report-Recommendation have

been filed.

          Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          Therefore, it is

          ORDERED that

          1. Defendants' motion to dismiss for failure to prosecute and as a discovery

sanction is GRANTED;

          2. Plaintiff's Complaint is DISMISSED WITH PREJUDICE; and

          3. The Clerk is directed to enter judgment accordingly and close the file.




Dated: September 30, 2019
       Utica, New York.



                                              -2-
